          Case 2:20-cv-03649-PBT Document 3 Filed 07/28/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,                              Case No. 20-cv-03649-PBT

                      Plaintiff,
v.

JOSEPH T. MASRUD,

                    Defendant.


PLAINTIFF POLYSCIENCES, INC.’S MOTION FOR A TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION
         Plaintiff Polysciences, Inc. (“Polysciences”) respectfully moves this Court under Fed.

R. Civ. P. 65 for entry of a temporary restraining order and preliminary injunction enjoining the

misappropriation by former Polysciences employee, Defendant Joseph T. Masrud (“Mr.

Masrud”), of Polysciences trade secrets and Mr. Masrud’s breach of his confidentiality

agreement.

         As indicated in the accompanying Memorandum of Law and the Verified Complaint

filed with the Court, Mr. Masrud has misappropriated Polysciences trade secrets related to the

development, production, and sale of high-quality Polyethylenimine (“PEI”) transfection

reagents used for the research, development and commercial supply of biological treatments for

humans. His actions violate the Pennsylvania Uniform Trade Secrets Act and the Defend Trade

Secrets Act, and also breach his confidentiality agreement, and should be enjoined to prevent

irreparable harm to Polysciences for which Polysciences has no adequate remedy at law.
          Case 2:20-cv-03649-PBT Document 3 Filed 07/28/20 Page 2 of 2




       WHEREFORE, Polysciences respectfully requests that the Court enter the

accompanying proposed order for a temporary restraining order and/or preliminary injunction

enjoining Mr. Masrud’s misappropriation of trade secrets and breach of his confidentiality

agreement, and schedule the matter for expedited discovery and a preliminary injunction hearing.

                                                    Respectfully submitted,

Date: July 28, 2020                                 /s/ Eric E. Reed
                                                    Eric E. Reed
                                                    Fox Rothschild LLP
                                                    2000 Market Street, 20th Floor
                                                    Philadelphia, PA 19103
                                                    Telephone: (215) 299-2000
                                                    Facsimile: (215) 299-2150
                                                    ereed@foxrothschild.com

                                                    Attorneys for Plaintiff,
                                                    Polysciences, Inc.




                                               2
